Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) The previous rejections of claims 1-4, 6-16, 18, and 20 under 35 USC 103(a) as being unpatentable over Melle et al. “Pickering Emulsion with Controllable Stability”, Langmuir, 2005, 21, 2158-2162 in view of Tanguy et al. (US 2008/0249194 A1), claim 5 under 35 USC 103 as being unpatentable over Melle et al. “Pickering Emulsion with Controllable Stability”, Langmuir 2005, 21, 2158-2162 in view of Tanguy et al. (US 2008/0249194 A1) as applied to claim 1, and further in view of Lang et al. (US 2007/0111917 A1), and claim 17 under 35 USC 103(a) as being unpatentable over Melle et al. “Pickering Emulsion with Controllable Stability”, Langmuir 2005, 21, 2158-2162 in view Tanguy et al. (US 2008/0249194 A1) as applied to claim 1, and further in view of Hedges (US 2010/0240608 A1) are withdrawn in light of Applicant’s amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767